                            Case 1:19-cv-03215-CCB Document 1 Filed 11/06/19 Page 1 of 5



                                               IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT OF MARYLAND

ATLAS PERFORMING ARTS CENTER
1333 H Street, N.E.
Washington, DC 20002,
                                                                         Civil No.
                                                   PlaintffiJudgment
                                                   Creditor,
                    v

CLEAN AIR MECHANICAL, INC.
6506 Wilson Road
Friendship, MD 20758,

DIANE HARDESTY
6506 Wilson Road
Friendship,MD 20758,

JAMES HARDESTY
6506 Wilson Road
Friendship, MD 20758,
                                                   Defendants/Judgment
                                                   Debtors,



SENTINEL INSURANCE COMPANY, LTD.
c/o CT Corporation Systems
67 Burnside Avenue
East Hartford, CT 06108,

HARTFORD FINANCIAL SERVICES GROUP,
INC.
c/o The Corporation Trust Company
1209 Orange Street
Wilmington, DE 19801
                                                    Garnishees.




                                                        NOTICE OF REMOVAL
                        Pursuant to 28 U.S.C . S 1446, Sentinel Insurance Company, Ltd. and Hartford Financial

Services Group, Inc, ("Garnishees") hereby removes this action from the Circuit Court of




| 9327   I 0 I 03   I   9'7 53   6.DOCXv   I
                           Case 1:19-cv-03215-CCB Document 1 Filed 11/06/19 Page 2 of 5



Maryland for Anne Arundel County ("Circuit Court") to the United States District Court for the

District of Maryland, and states as follows:

                                                   Requirements of 28 U.S.C. $ 1446

                      L             On September 18, 2019, Plaintiff/Judgment Creditor filed its Writs of

Garnishment of Property Other Than Wages, which is a civil action by which Plaintiff/Judgment

Creditor seeks to recover from Garnishees on a judgment in the amount of $239,867.67. Thus,

pursuant to 28 U.S.C. $ 1aa6(c)(1), this notice is being filed less than one year after

commencement of the garnishment actions.

                      2.            PlaintifVJudgment Creditor served Garnishees with the Writs of Garnishment on

October 7,2019, through their registered agents. Thus, pursuant to 28 U.S.C. $ 1446(b)(3), this

notice is being filed within 30 days after initial service of process on each of the Garnishees.

                      3.            Attached, pursuant to 28 U.S.C. $ 1aa6(a) and Losal Rule 103.5, are legible

copies of all process, pleadings, documents, and orders which have been served upon the

Garnishees.

                      4.            Pursuant to 28 U.S.C. $ 1446(d), the Garnishees are giving written notice to

Plaintiff/Judgment Creditor and to the Clerk of the Circuit Court, which notice is being filed with

the Clerk of the Circuit Court.

                      5.            Pursuant to 28 U.S.C. $ 1446(b)(2)(A), the Garnishees have been served and

consent to removal of this proceeding.

                                            Jurisdiction Under 28 U.S.C. S$ 1332 and      l44l
                      6.            This case is properly removable pursuant to 28 U.S.C. $ 1441, which provides in

pertinent part as follows:

                                    (a) Except as otherwise expressly provided by Act of Congress, any civil action
                                    brought in a State court of which the district courts of the United States have



| 9327   I 0 I 03 |   9'l 53   6.DOCXvl                              2
                            Case 1:19-cv-03215-CCB Document 1 Filed 11/06/19 Page 3 of 5



                                         original jurisdiction, ffi&y be removed by the defendant or the defendants, to the
                                         district court of the United States for the district and division embracing the place
                                         where such action is pending.

                       7.                This action is properly removable under 28 U.S.C. $ laal(a) and (b), because this

Court has original jurisdiction "of all civil actions where the matter in controversy exceeds the

sum or value of $75,000.00, exclusive of interest and costs, and is between . . . [c]itizens                                  of

different states." 28 U.S.C. $ 1332(a). As shown below, both of these requirements-complete

diversity of citizenship and the requisite amount in controversy-are met here.

                       8.                The Maryland Rule under which the writs were filed indicates that if the

Plaintiff/Judgment Creditor files a reply to the Garnishee's answer, "the matter shall proceed as if

it were an original action between                            the judgment creditor as     plaintiff and the garnishee   as


defendant and shall be governed by the rules applicable to civil actions." Md. Rule 2-645(9).

                       9.                Though the Fourth Circuit has not considered the issue, a number of sister circuits

recognize, consistent with Maryland Rule 2-645, that a garnishment proceeding, although

spurred from                         a   judgment in a prior lawsuit, is a discrete action so as to be separately removable.

See Labertew v. Langemeier, 346 F.3d 1028,                                103I-32 (9thCir.2011); Jackson-Platts v. Gen.

Elec. Capital Corp.,727                            F   .3d ll27 , 1139 (1 lth Cir, 2013); Travelers Prop. Cas. v. Good, 689

F    .3d 7 t4,725 (7th Cir. 2012); Butler v. Polk, 592                          F   .2d 1293, 1295-96 (5th Cir. 1979);

Adriaenssens v. Allstate Ins. Co.,258 F.2d 888, 890 (1Oth Cir. 1958).

                                                                 Diversity of Citizenship

                       10.               PlaintifVJudgment Creditor Atlas Performing Arts Center is a non-profit

corporation organized under the laws of the District of Columbia with its principal place of

business in the District of Columbia, and is therefore a citizen of the District of Columbia.




|   932'l / 0 / 03 |   9'7 53 6,   DOCXv I                                  J
                    Case 1:19-cv-03215-CCB Document 1 Filed 11/06/19 Page 4 of 5



                1   1.         Garnishee Sentinel Insurance Company, Ltd is a Connecticut corporation with its

principal place of business in Connecticut, and is therefore a citizen of Connecticut.

                12.            Garnishee Hartford Financial Services Group, Inc. is a Delaware corporation     with

its principal place of business in Hartford, Connecticut. It is therefore a citizen of Delaware and

Connecticut.

                13.            Diversity of citizenship exists between Plaintiff/Judgment Creditor, which is   a


citizenof the District of Columbia, and the Garnishees, which are citizens of Connecticut and

Delaware.

                14.            Additionally, Judgment Debtor Clean Air Mechanical, Inc. is    a   Maryland

corporation with its principal place of business in Maryland, and is thus a Maryland citizen, and

Judgment Debtors Diane Hardesty and James Hardesty are residents of Anne Arundel County,

and thus Maryland citizens. The Judgment Debtors are nominal parties or, to the extent that they

are parties in interest, are properly aligned with the Judgment Creditor for purposes of diversity.

                                                     Amount in Controversy

                15.            The amount in controversy in this action exceeds $75,000, exclusive of interest

and costs, because the amount due on the judgment for which PlaintifflJudgment Creditor seeks

garnishment is $239,867 .67                 .




                 16.           This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. g 1332(a)(1) because this action is between citizens of different states, and the

amount in controversy exceeds the sum of $75,000.


                                                              Respectfully submitted :

                                                                /s/ Beth P. Evans
                                                              Lee H. Ogburn #00118
                                                              Beth P. Evans #29903



| 9327 I 0 / 03 197 53   6.DOCXv I                               4
                          Case 1:19-cv-03215-CCB Document 1 Filed 11/06/19 Page 5 of 5



                                                          Kramon & Graham, P.A.
                                                          One South Street, Suite 2600
                                                          Baltimore, Maryland 21202
                                                          (4r0) 7s2-6030
                                                          logburn@kg-law.com
                                                          bevans@kg-law.com

                                                          Attorneys for Garnishees Hartfurd Financial
                                                          Services Group, Inc. and Sentinel Insurance
                                                          Company, Ltd.




                                              CERTIFICATE OF SERVICE
                       I hereby certify that on November 6,2019,   a copy of the foregoing paper was served   by

first-class mail, postage prepaid, addressed to:

                                            Robert Burka
                                            Ashley Anne Gifford
                                            Foley &LardnerLLP
                                            3000 K Street NW
                                            Suite 600
                                            Washinglon, DC 20007

                                                            /s/ Beth P. Evans
                                                           Beth P. Evans




1   932'1 I 0 I 03 |   9'l 53 6.DOCXv I                       5
